    Case 3:20-cv-00509-BRM-ZNQ Document 16 Filed 10/14/20 Page 1 of 1 PageID: 45


THE WEITZ LAW FIRM, P.A.                                      Bank Of America Building
                                                              18305 Biscayne Blvd., Suite 214
                                                              Aventura, Florida 33160
                                                              Main: 305-949-7777
                                                              Fax: 305-704-3877




Robert J. Mirel, Esq.
Member NY& NJ Bars, AR Federal Bar
Email: rjm@weitzfirm.com

October 14, 2020

VIA CM/ECF
Honorable Magistrate Judge Zahid N. Quraishi
United States District Court
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street-Courtroom 7W
Trenton, NJ 08608

        Re:     Daniel v. Small World Coffee Corporation, et al
                Case: 3:20-cv-00509-BRM-ZNQ

Dear Judge Quraishi:

        The undersigned, counsel for the Plaintiff, is pleased to report that the referenced civil action
has been settled and that a settlement agreement is in the process of being reviewed by the parties and
their counsel. Upon payment of the settlement amount, the action will be dismissed by Stipulation of
Dismissal with Prejudice to be executed and filed with respect to all Defendants.

        Kindly issue an Order of Dismissal with Prejudice, including the right of either party to restore
this case within 60 days of such Order in the event the settlement agreement is not completed and
executed within that time period. In addition, please cancel all conferences and deadlines currently
scheduled in this matter

        Thank you for your cooperation.

                                              Respectfully,
                                              THE WEITZ LAW FIRM, P.A.

                                              By: ________________________________
                                                     Robert J. Mirel, Esq.

cc: Counsel of Record via ECF
